         Case 1:19-cv-00674-RA Document 29 Filed 04/25/19 Page 1 of 2
           Case 1:19-cv-00674-RA Document 28 Filed 04/24/19 Page 1 of 2


Jason M. Drangel (JD 7204)
jdrangcl@ipcounsclors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
William C. Wright (WW 2213)
bwright@ipcounselors.com                        IT LSD~"-SDNY
Brieanne Scully (BS 3711)                         DOCL:\lENT
bscully@ipcounselors.com                          ELECTRONICALLY FILED
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison A venue, 40 th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaint(//
Off~ White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


OFF-WHITE LLC,
PlaintiJT

V.

BAODING SPRINGRU TRADE CO., LTD., et                CIVIL ACTION No.
al.,                                                  19-cv-674 (RA)
Defendants
       Case 1:19-cv-00674-RA Document 29 Filed 04/25/19 Page 2 of 2
         Case 1:19-cv-00674-RA Document 28 Filed 04/24/19 Page 2 of 2



                          NOTICE OF VOLUNTARY DISMISSAL


            PURSUANT TO Ruic 41 (a)( I )(A)(i) of the Federal Rules of Civil Procedure.
Plaintiff Off.. White, LLC ("Off-White" or "Plaintiff'), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendants Hangzhou Medo Import And Export
Co., Ltd and Hengxing Caps & Garments Co., Ltd. (Great Career) in the above-captioned action,
with prejudice, and with each party to bear its own attorneys' fees, costs and expenses.



Dated: April 24, 2019                                Respectfully submitted,




                                                      BY:
                                                             Brieanne Seu y S 3711)
                                                             !;,scully@ipcounselors.com
                                                             EPSTEIN DR.ANGEL LLP
                                                             60 East 42 nd Street, Suite 2520
                                                             New York, NY 10165
                                                             Telephone:      (212) 292-5390
                                                             Facsimile:      (212) 292-5391
                                                             Allorney j<Jr Plaintiff
                                                             (?ff White LLC


It is so ORDERED.

Signed at New York, NY on ff.Jr,/            ;,:-_201~.
                                !                       I




                                             Judge R           ms
                                             United tatcs District Judge




                                                ')
